PER CURIAM.
In light of the circuit court’s recent issuance of an order directing the state attorney to file a further response to petitioner’s pending motion for postconviction relief, the petition for writ of mandamus is denied on the authority of Munn v. Florida Parole Commission, 807 So.2d 733 (Fla. 1st DCA 2002). We nonetheless urge the lower tribunal to exercise appropriate diligence in ensuring that petitioner’s pending motion is disposed of as soon as circumstances permit.
PADOVANO, CLARK, and MARSTILLER, JJ., concur.